EXHIBIT 99.2 A Corridor Confirmation SWISS RE FINANCIAL PRODUCTS CORPORATION 55 East 52nd Street New York, New York 10055 Fax: (917) 322-7201/Phone: (212) 407-7322 DATE: July 30, 2007 TO: The Bank of New York, not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB (the “Trustee”) (“Party B”)101 Barclay Street, 4W,New York, New York 10286,Attention: Corporate Trust Administration, CWALT, Series 2007-21CB FROM: Swiss Re Financial Products Corporation (“Party A”) RE: CORRIDOR TRANSACTION – Class 2-A-3 Certificates Our Reference Number: 1664917 Dear Sir or Madam: The purpose of this letter agreement is to confirm the terms and conditions of the Transaction entered into between The Bank of New York, not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB, Mortgage Pass-Through Certificates, Series 2007-21CB and Swiss Re Financial Products Corporation (each a “party” and together “the parties”) on the Trade Date specified below (the “Transaction”). This letter agreement constitutes a “Confirmation” and the definitions and provisions contained in the 2efinitions (the “Definitions”) as published by the International Swaps and Derivatives Association, Inc., (“ISDA”) are incorporated into this Confirmation. In the event of any inconsistency between the Definitions and this Confirmation, this Confirmation will govern.This Confirmation will be governed by and subject to the terms and conditions which would be applicable if, prior to the Trade Date, the parties had executed and delivered an ISDA Master Agreement (Multicurrency-Cross Border), in the form published by ISDA in 1992 (the “Master Agreement”), with the attached Schedule B as the Schedule to the Master Agreement and the modifications provided below (collectively, the “Agreement”). In the event of any inconsistency between the provisions of the Master Agreement and this Confirmation and the attached Schedule B, this Confirmation will govern. Other capitalized terms used herein (but not otherwise defined) shall have the meaning specified in that certain Pooling and Servicing Agreement, dated as of July 1, 2007 (the “Pooling and Servicing Agreement”), among CWALT, Inc., as depositor, Countrywide Home Loans Servicing LP., as master servicer, Countrywide Home Loans, Inc., as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, and The Bank of New York, as trustee. In this Confirmation “Party A” means Swiss Re Financial Products Corporation and “Party B” means The Bank of New York, not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB. SRFP Cap Confirmation Ref No.: 1664971 1 1.This Confirmation evidences a complete binding agreement between the parties as to the terms of the Transaction to which this Confirmation relates.In addition, each party represents to the other party and will be deemed to represent to the other party on the date on which it enters into a Transaction that (absent a written agreement between the parties that expressly imposes affirmative obligations to the contrary for that Transaction): (i) Principal.In the case of Party A, and Party B it is acting as principal and not as agent when entering into the Transaction. (ii) Non-Reliance.In the case of both parties, it is acting for its own account, it has made its own independent decisions to enter into the Transaction and as to whether the Transaction is appropriate or proper for it based upon its own judgment and upon advice from such advisors as it has deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into the Transaction; it being understood that information and explanations related to the terms and conditions of the Transaction shall not be considered investment advice or a recommendation to enter into the Transaction.No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of that Transaction. (iii) Evaluation and Understanding.It is capable of evaluating and understanding (on its own behalf or through independent professional advice), and understands and accepts, the terms, conditions and risks of the Agreement and the Transaction.It is also capable of assuming, and assumes, the financial and other risks of the Agreement and the Transaction. (iv) Status of Parties.The other party is not acting as an agent, fiduciary or advisor for it in respect of that Transaction. 2.The terms of the particular Transaction to which this Confirmation relates are as follows: Notional Amount: The amount set forth on the attached Amortization Schedule, Schedule A Trade Date: July 11, 2007 Effective Date: August 25, 2007 Termination Date: February 25, 2013 Fixed Amounts: Fixed Rate Payer: Party B; provided that the payment of the Fixed Amount to Party A shall be made on behalf of Party B by Deutsche Bank Securities Inc. from the proceeds of the sale of the Certificates. Fixed Rate Payer Payment Date: July 30, 2007 Fixed Amount: USD 358,000 SRFP Cap Confirmation Ref No.: 1664971 2 Floating Amounts: Floating Rate Payer: Party A Cap Rate: 5.60% Floating Rate Payer Period End Dates: The 25th day of each month, using No Adjustment. Floating Rate Payer Payment Dates: Two (2) Business Days prior to each Period End Date, commencing on September 21, 2007 Floating Rate Option: USD-LIBOR-BBA; provided, however, that if the Floating Rate determined from such Floating Date Option for any Calculation Period is greater than 10.50% then the Floating Rate for such Calculation Period shall be deemed to be 10.50% Designated Maturity: One month Spread: None Floating Rate Day Count Fraction: 30/360 Reset Dates: The first day of each Calculation Period. Compounding: Inapplicable Business Days for payment: New York Calculation Agent: Party A; provided, however, that if an Event of Default occurs with respect to Party A, then Party B shall be entitled to appoint a financial institution which would qualify as a Reference Market-maker to act as Calculation Agent (such financial institution subject to Party A’s consent). 3.Recording of Conversations Each party (i) consents to the recording of the telephone conversations of trading and marketing personnel of the parties, (ii) agrees to obtain any necessary consent of, and give notice of such recording to, such personnel of it, and (iii) agrees that recordings may be submitted in evidence in any proceedings relating to this Agreement or any potential Transaction. SRFP Cap Confirmation Ref No.: 1664971 3 4.Account Details: Account for payments to Party A: JPMorgan Chase Bank SWIFT: CHASUS33 Account of: Swiss Re Financial Products Account No.: 066-911184 ABA# 021000021 Account for payments to Party B: The Bank of New York New York, NY ABA# 021-000-018 GLA# 111-565 For Further credit: TAS A/C 542179 Attn: Matthew J. Sabino Ph: 212-815-6093 Fax: 212-815-3986 5.Offices: The Office of Party A for this Transaction is: The Office of Party B for this Transaction is: New York, NY New York, NY SRFP Cap Confirmation Ref No.: 1664971 4 6.Party A agrees to the following: (a) the sole recourse in respect of the obligations of Party B under this Transaction shall be to the Trust Fund (as defined in the Pooling and Servicing Agreement); (b) The Bank of New York (“BNY”) is entering into this Transaction solely in its capacity as Supplemental Interest Trustee and not in its individual capacity under the Pooling and Servicing Agreement; and (c) in no case shall BNY (or any person acting as successor trustee under the Pooling and Servicing Agreement) be personally liable for or on account of any of the statements, representations, warranties, covenants or obligations stated to be those of Party B under the terms of this Transaction, all such liability, if any, being expressly waived by Party A and any person claiming by, through or under either such party. 7.This Agreement may be executed in several counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. Please promptly confirm that the foregoing correctly sets forth the terms of the Transaction entered intobetween us by executing this Confirmation and returning it to us by facsimile to: Swiss Re Financial Products Corporation Attention: Derivatives Documentation Fax: (917) 322-7201 Phone: (212) 407-7322 Swiss Re Financial Products Corporation Accepted and confirmed as of the date first written: The Bank of New York, not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB By: /s/ Shaun Lynch By: William J. Herrmann Name: Shaun Lynch Name: William J. Herrmann Title: Authorized Signatory Title: Assistant Treasurer SRFP Cap Confirmation Ref No.: 1664971 5 Schedule A to the Confirmation dated as July 30, 2007 Re: Reference Number: 1664917 Between Swiss Re Financial Products Corporation and The Bank of New York, not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB. Amortization Schedule, subject to No Adjustment From and including To but excluding Notional Amount (USD) August 25, 2007 September 25, 2007 87,558,884.10 September 25, 2007 October 25, 2007 86,249,887.67 October 25, 2007 November 25, 2007 84,777,110.03 November 25, 2007 December 25, 2007 83,142,485.97 December 25, 2007 January 25, 2008 81,348,408.80 January 25, 2008 February 25, 2008 79,397,728.37 February 25, 2008 March 25, 2008 77,293,747.61 March 25, 2008 April 25, 2008 75,040,216.96 April 25, 2008 May 25, 2008 72,642,035.80 May 25, 2008 June 25, 2008 70,106,673.74 June 25, 2008 July 25, 2008 67,439,056.47 July 25, 2008 August 25, 2008 64,648,223.65 August 25, 2008 September 25, 2008 61,950,867.98 September 25, 2008 October 25, 2008 59,346,096.37 October 25, 2008 November 25, 2008 56,832,999.43 November 25, 2008 December 25, 2008 54,410,651.46 December 25, 2008 January 25, 2009 52,078,110.69 January 25, 2009 February 25, 2009 49,834,419.29 February 25, 2009 March 25, 2009 47,678,603.56 March 25, 2009 April 25, 2009 45,609,674.10 April 25, 2009 May 25, 2009 43,626,626.02 May 25, 2009 June 25, 2009 41,728,439.10 June 25, 2009 July 25, 2009 39,914,078.07 July 25, 2009 August 25, 2009 38,182,492.83 August 25, 2009 September 25, 2009 36,532,618.73 September 25, 2009 October 25, 2009 34,963,376.91 October 25, 2009 November 25, 2009 33,473,527.06 November 25, 2009 December 25, 2009 32,061,363.67 December 25, 2009 January 25, 2010 30,725,778.65 January 25, 2010 February 25, 2010 29,464,858.99 February 25, 2010 March 25, 2010 28,232,692.93 March 25, 2010 April 25, 2010 27,028,843.93 April 25, 2010 May 25, 2010 25,852,881.41 May 25, 2010 June 25, 2010 24,704,380.72 June 25, 2010 July 25, 2010 23,582,923.02 July 25, 2010 August 25, 2010 22,488,095.19 August 25, 2010 September 25, 2010 21,419,489.79 September 25, 2010 October 25, 2010 20,376,705.00 October 25, 2010 November 25, 2010 19,359,344.49 SRFP Cap Confirmation Ref No.: 1664971 6 November 25, 2010 December 25, 2010 18,367,017.39 December 25, 2010 January 25, 2011 17,399,338.19 January 25, 2011 February 25, 2011 16,455,926.72 February 25, 2011 March 25, 2011 15,536,408.01 March 25, 2011 April 25, 2011 14,640,412.25 April 25, 2011 May 25, 2011 13,767,574.75 May 25, 2011 June 25, 2011 12,917,535.84 June 25, 2011 July 25, 2011 12,089,940.80 July 25, 2011 August 25, 2011 11,284,439.82 August 25, 2011 September 25, 2011 10,500,687.93 September 25, 2011 October 25, 2011 9,738,344.90 October 25, 2011 November 25, 2011 8,997,075.22 November 25, 2011 December 25, 2011 8,276,548.03 December 25, 2011 January 25, 2012 7,576,437.03 January 25, 2012 February 25, 2012 6,896,420.46 February 25, 2012 March 25, 2012 6,236,181.00 March 25, 2012 April 25, 2012 5,595,405.75 April 25, 2012 May 25, 2012 4,973,786.14 May 25, 2012 June 25, 2012 4,371,017.89 June 25, 2012 July 25, 2012 3,786,800.96 July 25, 2012 August 25, 2012 3,220,839.44 August 25, 2012 September 25, 2012 2,692,647.66 September 25, 2012 October 25, 2012 2,181,998.05 October 25, 2012 November 25, 2012 1,688,607.39 November 25, 2012 December 25, 2012 1,212,196.40 December 25, 2012 January 25, 2013 752,489.68 January 25, 2013 February 25, 2013 309,215.70 SRFP Cap Confirmation Ref No.: 1664971 7 Schedule B to the Confirmation dated as of July 30, 2007 Re: Reference Number: 1664917 Between Swiss Re Financial Products Corporation (“Party A”) andThe Bank of New York, not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB(“Party B). Part 1. Termination Provisions. (a) “Specified Entity”means in relation to Party A for the purpose of the Agreement: Section 5(a)(v): None. Section 5(a)(vi): None. Section 5(a)(vii): None. Section 5(b)(iv): None. and in relation to Party B for the purpose of the Agreement: Section 5(a)(v):None. Section 5(a)(vi): None. Section 5(a)(vii): None. Section 5(b)(iv): None. (b) “Specified Transaction”willhave the meaning specified in Section 14 of the Agreement. (c) The “Breach of Agreement” provisions of Section 5(a)(ii) of the Agreement will be inapplicable to Party B. (d) The “Credit Support Default” provisions of Section 5(a)(iii) of the Agreement will be inapplicable to Party B. (e) The “Misrepresentation” provisions of Section 5(a)(iv) of the Agreementwill be inapplicable to Party B. (f) The “Default Under Specified Transaction” provisions of Section 5(a)(v) of the Agreement will be inapplicable to Party A and Party B. (g) The “Cross Default”provisions of Section 5(a)(vi) of the Agreementwill be inapplicable to Party A and Party B. (h) The “Credit Event Upon Merger”provisions of Section 5(b)(iv) of the Agreement will be inapplicable to Party A and Party B. (i) The “Automatic Early Termination”provision of Section 6(a) of the Agreement will be inapplicable to PartyA and Party B (j) Payments on Early Termination. For the purpose of Section 6(e) of the Agreement: (i) Market Quotation will apply; and (ii) The Second Methodwillapply. SRFP Cap Confirmation Ref No.: 1664971 8 (k) “Termination Currency”means United States Dollars. (l) “Additional Termination Event”will not apply, except as provided in Part 5(k) hereof, any confirmation and in the Regulation AB Agreement as defined in Part 5(m) hereof. Part 2. Tax Representations. Payer Representations. For the purpose of Section 3(e) of the Agreement, Party A and Party B will not make any representations. Payee Representations. For the purpose of Section 3(f) of the Agreement, Party A makes the following representations: (i) Party A represents that itis a corporation organized under the laws of the State of Delaware. (ii) Party B represents that itis a trustee under the Pooling and Servicing Agreement. Part 3. Agreement to Deliver Documents. For the purpose of Sections 4(a)(i) and (ii) of the Agreement, Party A and Party B agree to deliver the following documents, as applicable: (a) Tax forms, documents or certificates to be delivered are: Party Required toDeliver Document Form/Document/Certificate Date by Which to be Delivered Party A and Party B Any form or document required or reasonably requested to allow the other party to make payments under the Agreement without any deduction or withholding for or on account of any Tax, or with such deduction or withholding at a reduced rate. Promptly upon reasonable Demand by the other party. SRFP Cap Confirmation Ref No.: 1664971 9 (b) Other documents to be delivered and covered by the Section 3(d) representation are: Party required todeliver Form/Document/orCertificate Date by which to bedelivered Covered by Section3(d) representation Party A Certified copy of the Board of Directors resolution (or equivalent authorizing documentation) which sets forth the authority of each signatory to the Confirmation signing on its behalf and the authority of such party to enter into Transactions contemplated and performance of its obligations hereunder. Concurrently with the execution and delivery of the Confirmation. Yes Party A and Party B Incumbency Certificate (or, if available the current authorized signature book or equivalent authorizing documentation) specifying the names, titles, authority and specimen signatures of the persons authorized to execute the Confirmation which sets forth the specimen signatures of each signatory to the Confirmation signing on its behalf. Concurrently with the execution and delivery of the Confirmation unless previously delivered and still in full force and effect. Yes Party A The Guaranty of Swiss Reinsurance Company (“Swiss Re”), dated as of the date hereof, issued by Swiss Re as Party A’s Credit Support Provider (in the form annexed hereto as Exhibit A). Concurrently with the execution and delivery of the Confirmation. No Party B The Pooling and Servicing Agreement. Concurrently with the execution and delivery of the Confirmation. No SRFP Cap Confirmation Ref No.: 1664971 10 Part 4. Miscellaneous. (a) Addresses for Notices. For the purposes of Section 12(a) of the Agreement: Addresses for notices or communications to Party A and to Party B shall be those set forth on the first page of the Confirmation. (b) Process Agent. For the purpose of Section 13(c) of the Agreement: Party A appoints as its Process Agent: None. Party B appoints as its Process Agent: None. (c)Offices. With respect to Party A, the provisions of Section 10(a) of the Agreement will apply. (d) Multibranch Party. Forthe purpose of Section 10(c) of the Agreement: Party A is not a Multibranch Party. Party B is not a Multibranch Party. (e) Credit Support Document. Details of any Credit Support Document: Guaranty of Swiss Re dated as of the date hereof in the form annexed hereto as Exhibit A. (f) Credit Support Provider. Credit Support Provider means in relation to Party A: Swiss Re. Credit Support Provider means in relation to Party B: None. (g) Governing Law. This Agreement will be governed by and construed in accordance with the laws of the State of New York (without reference to conflicts of law provisions thereof). (h)Netting of Payments. Subparagraph (ii) of Section 2(c) of the Agreement will apply to the Transaction evidenced by the Confirmation. (i) “Affiliate”willhave the meaning specified in Section 14 of the Agreement. (j) Jurisdiction.Section 13(b) of the Agreement is hereby amended by: (i) deleting in the second line of subparagraph (i) thereof the word “non-”: and (ii) deleting the final paragraph thereof. Part 5. Other Provisions. (a)Modifications to the Agreement.Section 3(a) of the Agreement shall be amended to include the following additional representations after paragraph 3(a)(v): (vi)Eligible Contract Participant etc.It is an “eligible contract participant” as defined in Section 1a(12) of the U.S. Commodity Exchange Act (7 U.S.C. 1a), as amended by the Commodity Futures Modernization Act of 2000 and the Transaction evidenced hereby has been the subject of individual negotiations and is intended to be exempt from, or otherwise not subject to regulation thereunder. SRFP Cap Confirmation Ref No.: 1664971 11 (b)Waiver of Right to Trial by Jury.Each party hereby irrevocably waives any and all rights to trial by jury in any legal proceeding arising out of or relating to this Agreement or any Transaction hereunder. (c)Absence of Litigation. In Section 3(c) of the Agreement the words “or any of its Affiliates” shall be deleted. (d)Tax Event. In Section 5(b)(ii)(y) of the Agreement the words “, or there is a substantial likelihood that it will,” shall be deleted. (e)Fully-paid Party Protected. Notwithstanding the terms of Sections 5 and 6 of the Agreement, if Party B has satisfied its payment obligations under Section 2(a)(i) of the Agreement, then unless Party A is required pursuant to appropriate proceedings to return to Party B or otherwise returns to Party B upon demand of Party B any portion of such payment, the occurrence of an event described in Section 5(a) of the Agreement with respect to Party B with respect to this Transaction shall not constitute an Event of Default or Potential Event of Default with respect to Party B as the Defaulting Party.For purposes of the Transaction to which this Confirmation relates, Party B’s only payment obligation under Section 2(a)(i) of the Agreement is to pay the Fixed Amount on the Fixed Rate Payer Payment Date. (f)Proceedings. Party A shall not institute against or cause any other person to institute against, or join any other person in instituting against Alternative Loan Trust 2007-21CB, any bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings, or other proceedings under any federal or state bankruptcy, dissolution or similar law, for a period of one year and one day following indefeasible payment in full of the Alternative Loan Trust 2007-21CB, Mortgage Pass-Through Certificates, Series 2007-21CB(the “Securities”). (g)Set-off. The provisions for Set-off set forth in Section 6(e) of the Agreement shall not apply for purposes of this Transaction. (h)Section 1(c) For purposes of Section 1(c) of the Agreement, this Transaction shall be the sole Transaction under the Agreement. (i)[Reserved] (j)Amendment to ISDA Form. The “Failure to Pay or Deliver” provision in Section 5(a)(i) of the Agreement is hereby amended by deleting the word “third” in the third line thereof and inserting the word “first” in place thereof. SRFP Cap Confirmation Ref No.: 1664971 12 (k)Regulation AB Compliance. Party A and Party B agree that the terms of the Item 1115 Agreement dated as of January 26, 2006 (the “Regulation AB Agreement”), between Countrywide Home Loans, Inc., CWABS, INC., CWMBS, Inc., CWALT, Inc., CWHEQ, Inc. and Swiss Re Financial Products Corporation shall be incorporated by reference into this Agreement so that Party B shall be an express third party beneficiary of the Regulation AB Agreement.A copy of the Regulation AB Agreement is attached hereto as Annex B. SRFP Cap Confirmation Ref No.: 1664971 13 Exhibit A GUARANTY To:The Bank of New York (the “Beneficiary”), not in its individual or corporate capacity but solely as the Supplemental Interest Trustee for Alternative Loan Trust 2007-21CB (Class 2-A-3 Certificates) (the “Rated Securities”) pursuant to the Pooling and Servicing Agreement, dated as of July 1, 2007, among CWALT, Inc., as depositor, Countrywide Home Loans Servicing LP., as master servicer, Countrywide Home Loans, Inc., as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, and The Bank of New York, as trustee. 1.The undersigned, SWISS REINSURANCE COMPANY, a Swiss company (the "Guarantor"), hereby absolutely and unconditionally guarantees the prompt payment as and when due of all obligations of its indirect, wholly-owned subsidiary SWISS RE FINANCIAL PRODUCTS CORPORATION, a Delaware corporation ("THE GUARANTEED SUBSIDIARY") under, in connection with or ancillary to a long form confirmation (Reference Number 1664917) dated as of July 30, 2007 between the Beneficiary and THE GUARANTEED SUBSIDIARY as amended or restated from time to time (the “Agreements”) which support the issuance of the Rated Securities.In this Guarantee these obligations are referred to as the “Guaranteed Obligations”.This Guarantee is given solely for the benefit of, and is enforceable only by, the Beneficiary or any trustee as assignee of the Beneficiary to which this Guarantee has been validly assigned in accordance with applicable law and who is acting as trustee for the investors in the Rated Securities. 2.This Guarantee constitutes a Guarantee of payment and not of collection and is not conditional or contingent upon any attempts to collect from, or pursue or exhaust any rights or remedies against, THE GUARANTEED SUBSIDIARY.A demand for payment hereunder may at the Beneficiary’s option be made in writing addressed to the Chief Financial Officer of the Guarantor. This Guarantee is not however dependent in any way on the manner of the demand for payment. Delay in making a claim will not affect the Guarantor’s obligations under this Guarantee unless the relevant legal limitation period has expired. 3.This Guarantee constitutes, and is intended by the Guarantor to constitute, an unlimited non-accessory undertaking („unbeschränkte, nicht akzessorische Verpflichtung“) within the meaning of Article 111 of the Swiss Code of Obligations (‚CO‘) and is not a mere surety („Bürgschaft“) within the meaning of Article 492 et seq of the CO. 4.Notwithstanding any reference to the obligations of THE GUARANTEED SUBSIDIARY, the Guarantor’s obligations under this Guarantee are its absolute and independent obligations as a primary obligor.Payment of a claim hereunder is required as soon as the Guaranteed Obligations are due and payable. 5.To the extent that any event or circumstance would give rise to any legal or equitable discharge, defence or other rights of the Guarantor under this Guarantee, but which event or circumstance would not give rise to any discharge, defence or other rights of THE GUARANTEED SUBSIDIARY under the Agreements, the Guarantor hereby fully waives, subject to paragraph 7 below, such discharge, defence, or other rights and the Guarantor’s liability hereunder shall continue as if such event or circumstance had not arisen. 6.The Guarantor further agrees, subject to paragraph 7 below, that to the extent that any event or circumstance gives rise to any legal or equitable discharge, defence or other rights available to both the Guarantor under the Guarantee and THE GUARANTEED SUBSIDIARY under the Agreements, the Guarantor hereby agrees to waive such discharge, defense or other rights against the Beneficiary, until such time as all the Guaranteed Obligations in relation to the same event or circumstance have been fully met as required to protect investors in the Rated Securities. 7.Notwithstanding any other provision of this Guarantee, the Guarantor will have the right, prior to making any payment under this Guarantee, to (a) assert such rights of offset as are set forth in the Agreements to the extent that such rights relate to amounts due and payable by the Beneficiary to THE SRFP Cap Confirmation Ref No.: 1664971 14 GUARANTEED SUBSIDIARY and not to amounts which are subject to dispute; and (b) defend manifestly fraudulent claims under this Guarantee made by the Beneficiary. 8.This Guarantee will continue in full force and effect in relation to all Guaranteed Obligations until all the Guaranteed Obligations have been satisfied in full.For the avoidance of doubt, all Guaranteed Obligations entered into by THE GUARANTEED SUBSIDIARY during the term of this Guarantee shall be honoured in accordance with this Guarantee and shall be binding on the Guarantor and its successors and assigns.This Guarantee may be amended only as necessary to reflect changes to the Guaranteed Obligations which are validly agreed to by the Beneficiary (or the trustee as assignee of the Beneficiary) in accordance with the terms of the Rated Securities, including any requirement to obtain the consent of some or all of the investors in the Rated Securities. 9.If any payment by THE GUARANTEED SUBSIDIARY is avoided, recaptured or reduced as a result of insolvency or any similar event affecting creditors rights generally having occurred in respect of THE GUARANTEED SUBSIDIARY, the Guarantor’s liability under this Guarantee shall continue as if the avoided, recaptured or reduced payment had not occurred. 10.Upon payment by the Guarantor to the Beneficiary of any amount due under this Guarantee, the Guarantor shall be entitled to require the assignment to it of the rights of the Beneficiary against THE GUARANTEED SUBSIDIARY to the extent satisfied by such payment, and the Beneficiary will take at the Guarantor's expense such steps as the Guarantor may reasonably require to implement such assignment. The Guarantor shall not exercise any rights against THE GUARANTEED SUBSIDIARY which it may acquire in consequence of such payment and assignment unless and until all the Guaranteed Obligations to the Beneficiary shall have been paid in full. 11.This Guarantee is governed and will be construed in accordance with Swiss law.The exclusive place of jurisdiction for any legal proceeding hereunder shall be Zurich, Switzerland. IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed in its name as of the 30th day of July, 2007. SWISS REINSURANCE COMPANY SRFP Cap Confirmation Ref No.: 1664971 15
